CONTIUED EXAMINATION UNDER 37 C.F.R. §1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.

DETAILED ACTION
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 1/21/2021. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 1/21/2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s had amended the claims 1, 11, 12, 14, 15, 21 and 22, and states the Zhou in view of Khandare does not teach on the claims, therefore, the rejection of 35 U.S.C. 103 should be removed.

Examiner’s Responses:
In response to Argument 1, The Examiner respectfully disagrees. The Examiner states applicant’s arguments, see Remarks, filed 11/30/2020, with respect to the rejection(s) of claim(s) 1, 3-12, 14-22  under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, since the Applicant change the scope of the claims, the Examiner has issued a new Office Action with Zhou et al (U.S. Patent Pub. No. 2019/0104940, hereafter referred to as Zhou) in view of Yin et al (“A Tale of Two Bases: Local-NonLocal Regularization on Image Patches with Convolution Framelets”, arXiv:1606.01377v3, Sept. 2016).

Zhou teaches a deep learning system that reduces noise artifacts in tomographic image. Specifically, Zhou teaches using a convolution neural network (CNN) for correcting the image artifacts. The CNN uses a local and global pooling layer which combines the output neuron clusters in the each of the layers. Zhou teaches using a share weight convolution layer for filtering coefficients for each of the pixels. After the notice level is determined the system reconstructs the image to determine the level the noise range below to. However, Zhou does user frame wavelet correction, which is framelet. The correcting of framelet image data can be included the neural networks for training. Yin teaches an image representation scheme combining the local and nonlocal characterization of patches in an image. Yin further teaches a tight frame constructed from convolving local bases (e.g. wavelet frames, discrete cosine transforms, etc.) with nonlocal bases (e.g. spectral basis induced by nonlinear dimension reduction on patches), and we call the resulting frame elements convolution framelets. Next, Yin establishes the energy concentration property of convolution framelet coefficients for the setting where the local basis is constructed from a given nonlocal basis via a linear reconstruction 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 7, 10, 11, 12, 14, 15, 20, 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhou et al (U.S. Patent Pub. No. 2019/0104940, hereafter referred to as Zhou) in view of Yin et al (“A Tale of Two Bases: Local-NonLocal Regularization on Image Patches with Convolution Framelets”, arXiv:1606.01377v3, Sept. 2016).

Regarding Claim 1, Zhou teaches an image reconstruction method, comprising: receiving low-dose X-ray computed tomography (CT) data (paragraph 21, Zhou teaches capturing a low dose medical image.);  obtaining an initial reconstruction image for the received low-dose X-ray CT data using a predetermined analytic algorithm (paragraph 23, Zhou teaches performing iterative image reconstruction on the image.); and to a previously trained neural network (paragraph 25, Zhou teaches capturing images and training the neural networks.).  
Zhou does not explicitly disclose reconstructing the obtained initial reconstruction image as a final image denoised by reconstructing coefficient of a convolution framelet using.
Yin is in the same field of art of image processing and reconstructing images. Further, Yin teaches reconstructing the obtained initial reconstruction image as a final image denoised by reconstructing coefficient of a convolution framelet using (page 4, Yin teaches performing image patching, which the Examiner interprets to be reconstructing the image, by using the coefficients regarding the convolution framelets.).

	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 


In regards to Claim 3, Zhou in view of Yin discloses wherein the reconstructing as the final image comprises: reconstructing the final image denoised by applying a convolutional framelet to the neural network (paragraph 61, paragraph 87, Zhou; page 4, Yin teaches denoising image using coefficients in the convolution framelet).  

In regards to Claim 4, Zhou in view of Yin discloses wherein the reconstructing as the final image comprises: reconstructing the final image by reconstruction an image denoised by applying the framelet-based denoising algorithm to the neural network (page 2, Yin teaches capturing images and then reconstructing the images of the denoising images.), and by page 4, Yin teaches using a denoising algorithm on the images that then can be used for training the neural network) to the neural network with respect to the reconstructed image (paragraph 25, Zhou teaches capturing images and training the neural networks).  

In regards to Claim 7, Zhou in view of Yin discloses wherein the reconstructing as the final image comprises: reconstructing the final image denoised using a convolutional neural network (CNN) (paragraph 32, paragraph 42, Zhou).  

In regards to Claim 10, Zhou in view of Yin discloses wherein the neural network has an encoding part and a decoding part which are in a symmetric architecture (paragraph 39, paragraph 98, and paragraph 104, Zhou).  

Regarding Claim 11, Zhou teaches an image reconstruction method, comprising: receiving low-dose X-ray computed tomography (CT) data (paragraph 21, Zhou teaches capturing a low dose medical image.);  obtaining an initial reconstruction image for the received low-dose X-ray CT data using a predetermined analytic algorithm (paragraph 23, Zhou teaches performing iterative image reconstruction on the image.); and to a previously trained neural network (paragraph 25, Zhou teaches capturing images and training the neural networks.).  
Zhou does not explicitly disclose reconstructing the obtained initial reconstruction image as a final image denoised by adjusting coefficient of a convolution framelet using.
page 4, Yin teaches performing image patching, which the Examiner interprets to be reconstructing the image, by using the coefficients regarding the convolution framelets.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhou by incorporating the denoising of the image by using the coefficient convolution framelet that is taught by Yin, to make the invention that capture CT images and performs reconstruction on the image data (Zhou) that uses a denoising algorithm with convolution framelet (Yin) which corrected image is used for training a convolution network (Zhou); thus, one of ordinary skilled in the art would be motivated to combine the references since we establish the energy concentration property of convolution framelet coefficient for the setting where the local basis is constructed from a given nonlocal basis via a linear reconstruction framework; a generalization of this framework to unions of local embeddings can provide a natural setting for interpreting BM3D, one of the state-of-the-art image denoising algorithms (Abstract, Yin).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 12, Zhou teaches an image reconstruction method, comprising: receiving low-dose X-ray computed tomography (CT) data (paragraph 21, Zhou teaches capturing a low dose medical image.);  obtaining an initial reconstruction image for the received low-dose X-ray CT data using a predetermined analytic algorithm (paragraph 23, Zhou teaches performing iterative image reconstruction on the image.); and to a previously trained neural network (paragraph 25, Zhou teaches capturing images and training the neural networks.).  
Zhou does not explicitly disclose to reconstruct the obtained initial reconstruction image as a final image denoised by reconstructing coefficients of a convolutional framelet using
Yin is in the same field of art of image processing and reconstructing images. Further, Yin teaches to reconstruct the obtained initial reconstruction image as a final image denoised by reconstructing coefficients of a convolutional framelet using (page 4, Yin teaches performing image patching, which the Examiner interprets to be reconstructing the image, by using the coefficients regarding the convolution framelets.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhou by incorporating the denoising of the image by using the coefficient convolution framelet that is taught by Yin, to make the invention that capture CT images and performs reconstruction on the image data (Zhou) that uses a denoising algorithm with convolution framelet (Yin) which corrected image is used for training a convolution network (Zhou); thus, one of ordinary skilled in the art would be motivated to combine the references since we establish the energy concentration property of convolution framelet coefficient for the setting where the local basis is constructed from a given nonlocal basis via a linear reconstruction framework; a generalization of this framework to unions of local embeddings can provide a natural setting for interpreting BM3D, one of the state-of-the-art image denoising algorithms (Abstract, Yin).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

In regards to Claim 14, Zhou in view of Yin discloses wherein the processor is configured to:  reconstruct the final image denoised by applying the convolutional framelet to the neural network (paragraph 61, paragraph 87, Zhou; page 4961, IV. Image Denoising Using Framelet Transform.).  

In regards to Claim 15, Zhou in view of Yin discloses reconstruct the final image by reconstructing an image denoised by applying a framelet-based denoising algorithm to the neural network (page 4962, Khandare), and 
by iteratively performing a process of updating an image denoised by applying the framelet-based denoising algorithm (page 4962, Khandare ) to the neural network with respect to the reconstructed image (paragraph 25, Zhou teaches capturing images and training the neural networks).

In regards to Claim 20, Zhou in view of Yin discloses the neural network has an encoding part and a decoding part which are in a symmetric architecture (paragraph 39, paragraph 98, and paragraph 104, Zhou).  

In regards to Claim 21, Zhou in view of Yin discloses applying a framelet based denoising algorithm (page 4, Yin teaches using a denoising algorithm that is used correcting images and then is used for training) to the neural network (3), and wherein the framelet-based denoising algorithm represents an input signal as a local basis or a non-local basis using a page 4, Yin teaches capturing images and then performing weight function the image, which then can be used for training neural networks.).


In regards to Claim 22, Zhou in view of Yin discloses applying a framelet based denoising algorithm (page 4, Yin teaches using a denoising algorithm that is used correcting images and then is used for training) to the neural network (paragraph 25, Zhou teaches capturing images and training the neural networks.), wherein the framelet-based denoising algorithm represents an input signal as a local basis or a non-local basis using a framelet (page 4, Yin teaches capturing images and then performing weight function the image, which then can be used for training neural networks.).

Claims 5 & 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhou in view of Yin in view of Cheng (U.S. Patent Pub. No. 2018/0197317, hereafter referred to as Cheng).

Regarding Claim 5, Zhou in view of Yin teaches an image processing device that trains updated neural network.
Zhou in view of Yin does not explicitly disclose wherein the obtaining of the initial reconstruction image comprises:  obtaining the initial reconstruction image using an analytic algorithm including a Feldkamp-Davis-Kress (FDK) algorithm and a filtered-backprojection (FBP) algorithm.
paragraph 58, Cheng).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhou in view of Yin by incorporating the denoising of the image using a neural network that is taught by Cheng, to make the invention to make an invention that captures medical images and performs denoising on the image via neural network; thus, one of ordinary skilled in the art would be motivated to combine the references since therefore, there is a need for reconstruction techniques that may provide improved benefits, such as increased reconstruction efficiency or speed, while still achieving good image quality or allowing a low patient dose (paragraph 3, Cheng).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Regarding Claim 16, Zhou in view of Yin teaches an image processing device that trains updated neural network.
Zhou in view of Khandare does not explicitly disclose wherein the obtaining of the initial reconstruction image comprises:  obtaining the initial reconstruction image using an analytic algorithm including a Feldkamp-Davis-Kress (FDK) algorithm and a filtered-backprojection (FBP) algorithm.
Cheng is in the same field of art of medical image processing. Further, Cheng teaches wherein the obtaining of the initial reconstruction image comprises:  obtaining the initial paragraph 58, Cheng).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhou in view of Yin by incorporating the denoising of the image using a neural network that is taught by Cheng, to make the invention to make an invention that captures medical images and performs denoising on the image via neural network; thus, one of ordinary skilled in the art would be motivated to combine the references since therefore, there is a need for reconstruction techniques that may provide improved benefits, such as increased reconstruction efficiency or speed, while still achieving good image quality or allowing a low patient dose (paragraph 3, Cheng).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Claims 6, 8, 9, 17, 18, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhou in view of Yin in view of Yu et al (U.S. Patent Pub. No. 2017/0154413, hereafter referred to as Yu).

Regarding Claim 6, Zhou in view of Yin teaches a CT imaging system that perform denoising on the image.
Zhou in view of Yin does not explicitly disclose transforming the initial reconstruction image into signals of predetermined different domains; adjusting coefficients of each of the transformed signals using a local basis function and a non-linear function; reconstructing the adjusted coefficients using dual basis vectors; and inversely transforming the initial 
Yu is in the same field of art of medical image processing. Further, Yu teaches wherein the reconstructing as the final image comprises: transforming the initial reconstruction image into signals of predetermined different domains (paragraph 1, paragraph 47, Yu teaches performing reconstruction on the transformation domain.); adjusting coefficients of each of the transformed signals using a local basis function and a non-linear function (paragraph 46- paragraph 64, Yu teaches changing the coefficient of the vectors in the image.);  reconstructing the adjusted coefficients using dual basis vectors (paragraph 47, paragraph 63, paragraph 64, paragraph 69, paragraph 85, Yu); and inversely transforming the initial reconstruction image into the final image using the reconstructed coefficients corresponding to the different domains (paragraph 118, Yu).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhou in view of Yin by incorporating the coefficient adjustment of the reconstruction that is taught by Yu, to make the invention that capture medical image and uses the domain frequency to adjust coefficient to denoise medical images; thus, one of ordinary skilled in the art would be motivated to combine the references since methods of improving image quality without increasing the radiation dosage play an important role in striking a balance between maintaining a low radiation dosage to the patient while obtaining images with diagnostic image quality (paragraph 6, Yu).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

In regards to Claim 8, Zhou, Yin, and Yu discloses wherein the transforming of the initial reconstruction image into the signals of the different domains comprises: transforming the initial reconstruction image into multiple feature signals by applying a non-local basis transform to the initial reconstruction image (paragraph 119-paragraph 122, Yu.).  

In regards to Claim 9, Zhou, Yin, and Yu discloses wherein the transforming of the initial reconstruction image into the signals of the different domains comprises: transforming the initial reconstruction image into frequency domains, each of which has a different directional component of noise, by applying at least one of a wavelet transform, a discrete cosine transform, and a Fourier transform to the initial reconstruction image (paragraph 34, Zhou teaches using Fourier transforms).  

Regarding Claim 17, Zhou in view of Yin teaches a CT imaging system that perform denoising on the image.
Zhou in view of Yin does not explicitly disclose transforming the initial reconstruction image into signals of predetermined different domains; adjusting coefficients of each of the transformed signals using a local basis function and a non-linear function; reconstructing the adjusted coefficients using dual basis vectors; and inversely transforming the initial reconstruction image into the final image using the reconstructed coefficients corresponding to the different domains.
Yu is in the same field of art of medical image processing. Further, Yu teaches transform the initial reconstruction image into signals of predetermined different domains (paragraph 1, paragraph 47, Yu teaches performing reconstruction on the transformation domain.); paragraph 46- paragraph 64, Yu teaches changing the coefficient of the vectors in the image.); reconstruct the adjusted coefficients using dual basis vectors (paragraph 47, paragraph 63, paragraph 64, paragraph 69, paragraph 85, Yu); and inversely transform the initial reconstruction image into the final image using the reconstructed coefficients corresponding to the different domains (paragraph 118, Yu).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhou in view of Yin by incorporating the coefficient adjustment of the reconstruction that is taught by Yu, to make the invention that capture medical image and uses the domain frequency to adjust coefficient to denoise medical images; thus, one of ordinary skilled in the art would be motivated to combine the references since methods of improving image quality without increasing the radiation dosage play an important role in striking a balance between maintaining a low radiation dosage to the patient while obtaining images with diagnostic image quality (paragraph 6, Yu).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made

In regards to Claim 18, Zhou, Khandare, and Yu discloses wherein the reconstruction unit is configured to: transform the initial reconstruction image into multiple feature signals by applying a non-local basis transform to the initial reconstruction image (paragraph 119-paragraph 122, Yu.).  

In regards to Claim 19, Zhou, Khandare, and Yu discloses wherein the reconstruction unit is configured to: transform the initial reconstruction image into frequency domains, each of which has a different directional component of noise, by applying a wavelet transform to the initial reconstruction image (paragraph 50-paragraph 52, Yu)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ONEAL R MISTRY/Primary Examiner, Art Unit 2664